Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brian Kauffman (Reg. No.: 63,199) on 04/26/2022.  
The application has been amended as follows: (canceled claim 20).
		20.   (Canceled)

Reasons for Allowance
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or render obvious a suturing device comprising, inter alia, the first offset portion of the first jaw includes a first contact surface extending laterally outward in a first direction away from the first grasping portion and extending away from the first grasping portion in a second direction towards the second jaw, the second offset portion of the second jaw includes a second contact surface extending laterally outward in a third direction away from the second grasping portion and opposite the first direction and extending away from the second grasping portion toward the first jaw in a fourth direction that is opposite the second direction, and in the closed configuration, a portion of the first jaw and a portion of the second contact surface directly face each other, and a portion of the second jaw and a portion of the first contact surface directly face each other.
The closest prior art, Hamilton et al. (US Pub. No.: 2008/0243147), discloses a suturing device (202, Figs. 11A-12 and Fig. 3 and Paras. [0076]-[0077]) comprising: a drive unit (204, Fig. 11A); a clamp (such as the first clamp 3a of the clamp unit 206, Fig. 11A and 7) extending from the drive unit and having a first jaw and a second jaw (jaws of the clamp, Fig. 11A and Para. [0077], also see jaws 25 shown in Fig. 4), the first jaw and the second jaw being configured to pivot relative to each other between an open configuration and a closed configuration (Paras. [0059]-[0060] and Figs. 4 and 11A); wherein the first jaw includes a first grasping portion (the needle grasping portion with grasping surface of the first jaw 25, Figs. 11A and 4), the second jaw includes a second grasping portion (the needle grasping portion with grasping surface of the second jaw 25), in the open configuration the first grasping portion and the second grasping portion are spaced apart (Paras. [0059]-[0060] and Figs. 4 and 11A), in the closed configuration the first grasping portion and the second grasping portion are spaced in close proximity for grasping between the first grasping portion and the second grasping portion (Paras. [0059]-[0060] and Figs. 4 and 11A); and an actuation handle (the handle connected to 204 and 208, Fig. 11A.  Also see handle 510, Fig. 18C and Para. [0092]) connected to the drive unit that causes the clamp to move between the closed configuration and open configuration.  However, Hamilton does not disclose or render obvious the first offset portion includes a first contact surface extending laterally outward in a first direction away from the first grasping portion and extending away from the first grasping portion in a second direction towards the second jaw; the second jaw includes a second offset portion, the second offset portion includes a second contact surface extending laterally outward in a third direction away from the second grasping portion and opposite the first direction and extending away from the second grasping portion toward the first jaw in a fourth direction that is opposite the second direction, and in the closed configuration, a portion of the first jaw and a portion of the second contact surface directly face each other, and a portion of the second jaw and a portion of the first contact surface directly face each other.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JING RUI OU/Primary Examiner, Art Unit 3771